PER CURIAM:
Richard Daniel Crowder appeals the district court’s orders denying his motion for a reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006) and his motion for reconsideration of that order. We have reviewed the record and find the *235district court did not abuse its discretion in denying the motions. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (motion under § 3582(c) “is subject to the discretion of the district court”); United States v. Legree, 205 F.3d 724, 727 (4th Cir.2000). Thus, we affirm the district court’s orders for the reasons stated there. See United States v. Crowder, No. 1:05-cr00201-LHT-1, 2008 WL 3200622 (W.D.N.C. May 28 & Aug. 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.